By the Court, Rhodes, C. J.:
The Court did not err in admitting in evidence the diagram marked “A,” offered by the plaintiffs. It was offered as a diagram, and was admissible as such, in connection with, *275and explanatory of, the testimony of the City and County Surveyor, and for the purpose of showing what the plaintiffs claimed to be the true position of the red line—the water front.
The Court erred in admitting in evidence the map marked Exhibit “B,” and purporting to be made by the Harbor Commissioners. It was not competent evidence of the true location of the red line, as it was not shown that it had been approved or adopted by the Harbor Commissioners.
The Court erred in refusing to admit in evidence the map made by the State Land Commissioners. The'Board, in the discharge of its duties, was authorized to find the red line, but it was not authorized to change the line, or to establish a new line in the place of that which was established by the Act of March 26th, 1851. The map was competent evidence, tending to prove the position of that line, but was not conclusive evidence on that point.
The deeds of the State Land Commissioners, offered in evidence by the defendants, were not admissible for the purpose of showing the position of the red line; but they would have been admissible for the purpose of showing title in such of the defendants as claimed through those deeds, had the Court admitted evidence tending to show—as do the maps made by the State Land Commissioners—that the red line was to the east of the lots mentioned in the deeds.
The question of the location of the red line is a question of fact. The line was established and fixed by the Act of 1851. The acts of the surveyors and of the different Boards in running the line, and making maps to show the line, do not fix the line, but those acts tend to show the position of the line as established by the Act of 1851. Those ofiicials were authorized to find, but not to fix the line, and if in running the line on the ground or in platting it, they have varied from the calls of the Act, their proceedings did not have the effect to change the line.
*276A number of points in the red line were mentioned in the Act, and many of them were described with the same certainty as the initial point. By drawing a line through those points which are near the premises in controversy, the position of the red line, between Jackson and Pacific streets, can be ascertained. It was unnecessary for the surveyors, who testified in the case, to have commenced their surveys at the initial point of the red line.
If the red line, as laid down by the Land Commissioners, was the red line as established by the Act of 1851, then any adoption or recognition thereof by the State, through the Legislature, or any of her officials, adds nothing to the title of the defendants, who claim under the deeds of the Land Commissioners. If, on the other hand, the line laid down by the Land Commissioners varies from the true water front line established by the Act of 1851, the alleged adoption and recognition by the State, of the acts of the Land Commissioners in that respect will not aid the defendants, unless it be shown that the Legislature and the other officials, while adopting and recognizing the acts of the Land Commissioners, knew that they had changed the red line. That fact is not shown. The estoppel in pais asserted by the defendants against the State fails for the same reasons.
The State is neither bound nor estopped by the proceedings of the Land Commissioners in selling lots outside of the water front—if they sold any east of the red line—for they were as destitute of authority to sell lands beyond that line as beyond the State lines. The Court, therefore, did not err in excluding the reports of the Land Commissioners, and other legislative documents, and the Controller’s receipt for the purchase money.
The Land Commissioners had no power to convey lands lying outside of the red line. By providing that the space adjacent to and outside of that line should be kept open for the benefit of commerce, the Legislature prohibited the sale *277of lands lying to the east of that line, and along the eastern water front of the city. The deeds of the Land Commissioners, to the persons under whom certain of the defendants claim title, so far as they include lands—if any—lying east of the red line, are void.
The title derived from the Land Commissioners’ deeds may be assailed in an action of ejectment, by showing that the land purporting to he conveyed by the deeds, is beyond the limits of the lands which they were authorized to sell and convey; in other.words, by showing that the Commissioners had no authority to sell and convey the lands described in the deeds. The description of the lots mentioned in the Land Commissioners’ deeds is not given in the transcript, but we understand that the deeds purport to convey beach and water lots. Beach and water lots, at the eastern front of the city, are situated west of the red line.
If it be found that the lands in controversy are east of the red line, the defendants cannot rely on the Land Commissioners’ deeds in proof of title, because the Land Commissioners had no power to sell or convey such lands; and the defendants cannot maintain their defense to the action, unless they can show adverse possession as against the State. The lands lying to the east of the red line were covered by the waters of the bay; the State held the title for the benefit of commerce and navigation, and had provided by law, that for that purpose, they should be kept open and free from obstructions. The question whether a private person can acquire a title by adverse possession, to lands held in that manner and for that purpose, will not be discussed of decided at this time. But if adverse possession of such lands can be maintained, the verdict against the defendants, other than Blanc, will not be disturbed as contrary to the evidence relative to that issue, for the evidence is manifestly conflicting.
The defendant Blanc claims that the premises for which *278he defends are within the red line, and that, whether they are within or without that line, he has shown an adverse possession for more- than ten years. He does not claim title under the State. All the deeds through which he claims, down to and including the Sheriff’s deed to McGlensy, describe the property as bounded on the south by Jackson street, and on the east by East street. If East street did not extend north of the north line of Jackson street, or if it was not so understood and recognized, East street is a false call, and must be rejected; and in that event the description of the premises would fit equally well four different parcels of land, and the deeds would be void for uncertainty. Should East street not be rejected as a false description, then the premises described in the deed would not extend to the east of the red line, and would not include any portion of the premises in controversy. The defendant Blanc, therefore, does not connect himself, by means of the deeds above mentioned, with the possession of the respective grantors named in the deeds.
Judgment reversed, and cause remanded for a new trial.
Sprague, J., concurring:
I concur in the judgment.